OPINION
BELCHER, Judge.
The conviction is for robbery by assault with a prior conviction for robbery by assault alleged for enhancement; the punishment, life.
The sole ground urged as error is that the trial court admitted in evidence clothing marked with appellant’s name and a small hand-drawn map of the vicinity which the officers had obtained as a result of an illegal search of a Plymouth automobile.
The evidence of the state reveals that the appellant entered the rear door of a tavern-club about 10 p. m., placed a gun to the back of the cashier as she stood by the cash register; that one customer, who got a good view of the appellant when he entered the club, telephoned the police, then left the building, got a pistol from his car, and waited until the appellant walked out the rear door into a lighted patio. When the customer said, “Hold it,” the appellant shot his pistol and the customer returned the shot, and the appellant ran to and entered a white Plymouth which was parked about one-fourth of a block from the club. The appellant entered the passenger side of the Plymouth, left it through the driver’s side, and ran. In response to a police radio broadcast giving a description of the robber, the officers arrived at the scene in a brief time, and soon found the appellant hiding by a garage about one and one-half blocks from the club. They arrested him and immediately searched the Plymouth.
The facts and circumstances in evidence were sufficient to constitute probable cause and authorized the officers to arrest the appellant and search the Plymouth without a warrant.
The judgment is affirmed.